DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-11, 14-17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. US 2015/0155221.
	Regarding claim 1, Chen et al. Figs. 10 and 11 discloses a chip package, comprising: 
a substrate 106; 
a semiconductor die 102 over the substrate 106; and 

Regarding claim 2, Chen et al. Figs. 10 and 11 discloses the chip package as claimed in claim 1, wherein at least one of the first support structure 114 and the second support structure 114 has a sidewall surface with an L- shaped profile Fig. 11.  
Regarding claim 3, Chen et al. Figs. 10 and 11 discloses the chip package as claimed in claim 1, wherein one of the support structures 114 has a base portion and a side portion, a bottom surface of the base portion is substantially parallel to a top surface of the substrate 106, and the side portion is in direct contact with the base portion and an upper plate of the lid 114.  
Regarding claim 4, Chen et al. Figs. 10 and 11 discloses the chip package as claimed in claim 3, wherein the side portion has a slanted sidewall extending from the base portion to the upper plate of the lid 114.  
Regarding claim 6, Chen et al. Figs. 10 and 11 discloses the chip package as claimed in claim 1, further comprising a thermal interface element 116 between the lid 114 and the semiconductor die 102.  
Regarding claim 7, Chen et al. Figs. 10 and 11 discloses the chip package as claimed in claim 6, further comprising an adhesive element 110 between the substrate 106 and one of the support structures of the lid 114.  
claim 8, Chen et al. Figs. 10 and 11 discloses the chip package as claimed in claim 7, wherein materials of the thermal interface element 116 and the adhesive element 110 are the same [0015].  
Regarding claim 9, Chen et al. Figs. 10 and 11 discloses the chip package as claimed in claim 1, wherein the opening exposes the substrate Fig. 10.  
Regarding claim 10, Chen et al. Figs. 10 and 11 discloses the chip package as claimed in claim 1, wherein the lid 114 is made of a metal material.  
Regarding claim 11, Chen et al. Figs. 10 and 11 discloses a chip package, comprising: 
a substrate 106; 
a semiconductor die 102 over the substrate 106; and 
17a lid 114covering a top surface of the semiconductor die 102, wherein the lid has a first support structure 114 and a second support structure 114, the first support structure and the second support structure are positioned at respective corner portions of the substrate, an opening 306 penetrate through the lid to expose a space containing the semiconductor die 102, and the lid 114 has a side edge in direct contact with the first support structure and the second support structure.  
Regarding claim 14, Chen et al. Figs. 10 and 11 discloses the chip package as claimed in claim 11, wherein the first support structure has a sidewall surface with an L-shaped profile, Fig. 11.  
Regarding claim 15, Chen et al. Figs. 10 and 11 discloses the chip package as claimed in claim 11, wherein the first support structure 114 has a slanted portion connecting an upper plate of the lid 114.  
claim 16, Chen et al. Figs. 10 and 11 discloses a chip package, comprising: a substrate 106; 
18a semiconductor die 102 over the substrate 106; and 
a lid 114 covering a top surface of the semiconductor die 102, wherein the lid has a first support structure 114 and a second support structure 114, the first support structure and the second support structure are positioned at respective corner portions of the substrate, an opening penetrate 306 through the lid to expose a space containing the semiconductor die 102, the lid 114 has a side edge, and the side edge and edges of the first support structure and the second support structure define boundaries of the opening 306.  
Regarding claim 17, Chen et al. Figs. 10 and 11 discloses the chip package as claimed in claim 16, wherein the first support structure 114 has a sidewall surface with an L-shaped profile Fig. 11.  
Regarding claim 19, Chen et al. Figs. 10 and 11 discloses the chip package as claimed in claim 16, wherein the side edge of the lid 114 extends along a first direction, a side of the semiconductor die 102 extends along a second direction, and the first direction is substantially parallel to the second direction Fig. 10.  
Regarding claim 20, Chen et al. Figs. 10 and 11 discloses the chip package as claimed in claim 16, wherein one of the boundaries of the opening 306 extends along a direction that is substantially parallel to an edge of the substrate 106.



Allowable Subject Matter
Claims 5, 12, 13 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
5. The chip package as claimed in claim 1, wherein the first support structure has a first side and a second side opposite to the first side, the first side is separated from an edge of the substrate by a first distance that is smaller than a second distance between the first side and the second side.  
12. The chip package as claimed in claim 11, wherein the first support structure has a first side and a second side opposite to the first side, the first side is separated from an edge of the substrate by a first distance that is smaller than a second distance between the first side and the second side.  
13. The chip package as claimed in claim 12, wherein the side edge of the lid is substantially parallel to the edge of the substrate.  
18. The chip package as claimed in claim 16, wherein the first support structure has a first side and a second side opposite to the first side, the first side is separated from an edge of the substrate by a first distance that is smaller than a second distance between the first side and the second side.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sonya McCall-Shepard/Primary Examiner, Art Unit 2898